                                                Exhibit 10.37

GENERAL RELEASE
I, B. Ben Baldanza, in consideration of the covenants and agreements of Spirit
Airlines, Inc., a Delaware corporation (together with its affiliates, the
“Company”), set forth in the Separation Agreement and Release, dated as of
January 4, 2016 (the “Agreement”), do hereby release and forever discharge as of
the date hereof the Company and all present and former directors, officers,
agents, representatives, employees, successors and assigns of the Company and
its direct or indirect owners and Affiliates, as defined in the Agreement,
(collectively, the “Released Parties”) to the extent provided below.
1.I understand that certain of the payments or benefits paid, granted or
provided to me under Section III of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive certain of the payments and benefits specified in Section III of the
Agreement unless I execute this General Release and do not revoke (or attempt to
revoke) this General Release within the time period permitted hereafter or
breach this General Release.
2.Except as provided in paragraph 5 below, I knowingly and voluntarily release
and forever discharge the Company and the other Released Parties from any and
all claims, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, compensatory damages, liquidated damages,
punitive or exemplary damages, other damages, claims for costs and attorneys’
fees, or liabilities of any nature whatsoever in law and in equity, both past
and present (through the date of this General Release) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Civil
Rights Act of 1866, as amended; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or the state
or local counterparts of any of the foregoing; or under any other federal, state
or local civil or human rights law, or under any other local, state, or federal
law, regulation or ordinance; or under any public policy, contract or tort, or
under common law; or arising under any policies, practices or procedures of the
Company; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any claim for costs, fees, or other expenses,
including attorneys’ fees



--------------------------------------------------------------------------------

                                                Exhibit 10.37

incurred in these matters) (all of the foregoing collectively referred to herein
as the “Claims”). For the avoidance of doubt, nothing in the Agreement shall
terminate or impair my (i) rights (if any) to indemnification under the
Certificate of Incorporation or Bylaws of the Company, or any indemnification
agreements I have with the Company (provided however that I will not be entitled
to indemnification for any action, claim or proceeding that I initiate against
the Company or any Released Party unless approved in advance by the Board), or
(ii) access to director and officer insurance policies that are applicable to
the Company’s officers and directors, in accordance with the terms of such
policies as in effect from time to time.
3.I agree not to make (directly or indirectly) any statement, in any form
(including, without limitation, statements made via the internet), that defames,
disparages or ridicules the reputation, business practices, services, policies
or actions of the Company or any other Released Party or any of their respective
employees, directors or officers. I acknowledge and agree that the foregoing
prohibition extends to statements, written or verbal, made to anyone, including
the news media, investors, industry analysts, competitors, vendors and
employees. However, I understand that the foregoing prohibition does not apply
to statutorily privileged statements made by me to governmental or law
enforcement agencies or to the extent required by law. 
4.I promise never to file a lawsuit of any kind with any court or arbitrator
against the Company or any other Released Party, asserting any claim, demand,
cause of action or other matter covered by paragraph 2 above. I represent that I
have made no assignment or transfer of any right, claim, demand, cause of action
or other matter covered by paragraph 2 above.
5.I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
6.In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company



--------------------------------------------------------------------------------

                                                Exhibit 10.37

would not have agreed to the terms of the Agreement. I further agree that in the
event I should bring a Claim seeking damages against the Company or any other
Released Party, or in the event I should seek to recover against the Company or
any other Released Party in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims. I
further agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 hereof as of the execution of this General Release.
7.I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct. I further agree that nothing in this General Release, the
Agreement or elsewhere shall in any manner limit, impair or otherwise adversely
affect the validity or enforceability of the General Release executed by me
dated January 8, 2014, which I hereby ratify and confirm in all respects.
8.I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this General Release or the 2014
General Release referred to in paragraph 6 above. I also agree that if I violate
this General Release by suing the Company or the other Released Parties, I will
pay all costs and expenses of defending against the suit incurred by the
Released Parties, including reasonable attorneys’ fees, and return all payments
received by me pursuant to the Agreement.
9.I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.
10.Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.
11.I agree to reasonably cooperate with the Company in any internal
investigation or administrative, regulatory or judicial proceeding. I understand
and agree that my cooperation may include, but not be limited to, making myself
available to the Company upon reasonable notice for interviews and factual
investigations; appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process; volunteering to the
Company pertinent information; and turning over to the Company all relevant
documents which are or may come into my possession all at times and on schedules
that are reasonably consistent with my other permitted activities and
commitments. I understand that in the event



--------------------------------------------------------------------------------

                                                Exhibit 10.37

the Company asks for my cooperation in accordance with this provision, the
Company will reimburse me for reasonable travel expenses, including lodging and
meals, upon my submission of receipts, and for my time in the event of any
unusual or lengthy required period of cooperation.
12.Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company of any of its obligations
under the Agreement or any rights which I may have as a shareholder of the
Company.
13.Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
1.
I HAVE READ IT CAREFULLY;

2.I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;
3.I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
4.I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND HAVE
DONE SO, OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;
5.I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM TO CONSIDER IT, AND ANY CHANGES MADE SINCE SUCH
DATE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;



--------------------------------------------------------------------------------

                                                Exhibit 10.37

6.ANY CHANGES TO THE AGREEMENT SINCE THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM EITHER ARE NOT MATERIAL OR WERE MADE AT MY
REQUEST;
7.I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;
8.I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
9.I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.
 
 
 
DATE: January 5, 2016
 
/s/ B. Ben Baldanza
 
 
B. Ben Baldanza




